


Exhibit 10.1
                                    
GOLDMAN, SACHS & CO. | 200 WEST STREET | NEW YORK, NEW YORK 10282-2198 | TEL:
212-902-1000
Opening Transaction
To:
LPL Financial Holdings Inc.
75 State Street, 22nd Floor
Boston, Massachusetts 02109-1827
From:
Goldman, Sachs & Co.
Re:
Capped Accelerated Stock Buyback
Ref. No:
As provided in the Supplemental Confirmation
Date:
November 24, 2015

This master confirmation (this “Master Confirmation”), dated as of November 24,
2015 is intended to set forth certain terms and provisions of certain
Transactions (each, a “Transaction”) entered into from time to time between
Goldman, Sachs & Co. (“GS&Co.”) and LPL Financial Holdings Inc.
(“Counterparty”). This Master Confirmation, taken alone, is neither a commitment
by either party to enter into any Transaction nor evidence of a Transaction. The
additional terms of any particular Transaction shall be set forth in (i) a
Supplemental Confirmation in the form of Schedule A hereto (a “Supplemental
Confirmation”), which shall reference this Master Confirmation and supplement,
form a part of, and be subject to this Master Confirmation and (ii) a Trade
Notification in the form of Schedule B hereto (a “Trade Notification”), which
shall reference the relevant Supplemental Confirmation and supplement, form a
part of, and be subject to such Supplemental Confirmation. This Master
Confirmation, each Supplemental Confirmation and the related Trade Notification
together shall constitute a “Confirmation” as referred to in the Agreement
specified below.
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation, each Supplemental Confirmation and the
related Trade Notification evidence a complete binding agreement between
Counterparty and GS&Co. as to the subject matter and terms of each Transaction
to which this Master Confirmation, such Supplemental Confirmation and such Trade
Notification relate and shall supersede all prior or contemporaneous written or
oral communications with respect thereto.
This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement in the form of the 2002 ISDA Master
Agreement (the “Agreement”) as if GS&Co. and Counterparty had executed the
Agreement on the date of this Master Confirmation, without any Schedule, but
with the elections set forth in this Master Confirmation, including, without
limitation:
(i)    the election of New York law (without reference to its choice of laws
doctrine other than Title 14 of Article 5 of the New York General Obligations
Law) as the governing law and US Dollars (“USD”) as the Termination Currency;
(ii)    “Multiple Transaction Payment Netting” will apply to the Transactions;
(iii)    For purposes of Section 3(f) of the Agreement, GS&Co. makes the
following representation:
It is a U.S. person for U.S. federal income tax purposes, and it is a limited
partnership organized under the laws of the State of New York;
(iv)    For purposes of Section 3(f) of the Agreement, Counterparty makes the
following representation:
It is a U.S. person for U.S. federal income tax purposes, and it is a
corporation organized under the laws of the State of Delaware;

#87864196v12

--------------------------------------------------------------------------------




(v)    Each party agrees to deliver a complete and accurate United States
Internal Revenue Service Form W-9 to the other party upon execution of this
Agreement;
(vi)    the election that the “Cross Default” provisions of Section 5(a)(vi) of
the Agreement shall apply to GS&Co., with a “Threshold Amount” of 3% of
shareholders’ equity of The Goldman Sachs Group, Inc.; and
(vii)    “Tax” as used in Part 2(a) of the Schedule to the Agreement and
“Indemnifiable Tax” as defined in Section 14 of the Agreement shall not include
any tax imposed pursuant to Section 871 or Section 881 of the U.S. Internal
Revenue Code of 1986, as amended (the “Code”) on payments treated as dividends
from sources within the United States pursuant to Section 871(m) of the Code or
any U.S. Treasury regulations issued thereunder.
In addition, Section 5(a)(vi) of the Agreement shall be amended by (i) deleting
in the seventh line thereof the words “or becoming capable at such time of being
declared” and (ii) adding at the end of such section the following: “provided,
that, notwithstanding the foregoing, an Event of Default shall not be deemed to
have occurred at any time under clause (2) hereof if the default is a failure to
pay caused, as demonstrated to the reasonable satisfaction of the other party,
solely by an error or omission of an administrative or operational nature where
(i) funds or securities required to make payment or delivery, as the case may
be, were available to the relevant party to enable it to make the relevant
payment or delivery when due and (ii) such payment or delivery is in fact made
within three Local Business Days after the relevant party receives written
notice from an interested party of such default.”
The Transactions shall be the sole Transactions under the Agreement. If there
exists any ISDA Master Agreement between GS&Co. and Counterparty or any
confirmation or other agreement between GS&Co. and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between GS&Co. and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which GS&Co.
and Counterparty are parties, the Transactions shall not be considered
Transactions under, or otherwise governed by, such existing or deemed ISDA
Master Agreement.
All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation, each Supplemental Confirmation and each Trade
Notification except as expressly modified herein or in the related Supplemental
Confirmation.
If, in relation to any Transaction to which this Master Confirmation, a
Supplemental Confirmation and a Trade Notification relate, there is any
inconsistency between the Agreement, this Master Confirmation, any Supplemental
Confirmation, any Trade Notification and the Equity Definitions, the following
will prevail for purposes of such Transaction in the order of precedence
indicated: (i) such Trade Notification, (ii) such Supplemental Confirmation;
(iii) this Master Confirmation; (iv) the Equity Definitions; and (v) the
Agreement.
1.Each Transaction constitutes a Share Forward Transaction for the purposes of
the Equity Definitions. Set forth below are the terms and conditions that,
together with the terms and conditions set forth in the Supplemental
Confirmation and Trade Notification relating to any Transaction, shall govern
such Transaction.
General Terms:
Trade Date:
For each Transaction, as set forth in the related Supplemental Confirmation.

Buyer:
Counterparty

Seller:
GS&Co.

Shares:
Common stock, par value $0.001 per share, of Counterparty (Ticker: LPLA)

Exchange:
New York Stock Exchange

Related Exchange(s):
All Exchanges.

Prepayment\Variable
Obligation:
Applicable



Prepayment Amount:
For each Transaction, as set forth in the related Supplemental Confirmation.

Prepayment Date:
For each Transaction, as set forth in the related Supplemental Confirmation.




#87864196v12

--------------------------------------------------------------------------------




Counterparty Additional
Payment Amount:
For each Transaction, as set forth in the Supplemental Confirmation.
Counterparty shall pay to GS&Co. the Counterparty Additional Payment Amount, if
any, on the Counterparty Additional Payment Date.

Counterparty Additional
Payment Date:
Three (3) Exchange Business Days following the Trade Date.



Valuation:
Hedge Period:
The period from and including the Hedge Period Start Date to and including the
Hedge Completion Date.

Hedge Period Start Date:
For each Transaction, as set forth in the related Supplemental Confirmation.

Hedge Completion Date:
For each Transaction, as set forth in the related Trade Notification, as
determined by GS&Co. in its sole discretion, but in no event later than the
Hedge Period End Date.

Hedge Period End Date:
For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in “Valuation Disruption” below.

Hedge Period Reference
Price:
For each Transaction, as set forth in the related Trade Notification, to be the
average of the VWAP Prices for the Exchange Business Days in the Hedge Period,
subject to “Valuation Disruption” below.

VWAP Price:
For any Exchange Business Day, the volume-weighted average price of the Shares
in the composite transactions for United States exchanges and quotation systems,
during the regular trading session (including any extensions thereof) of the
Exchange on such Exchange Business Day (without regard to pre-open or after
hours trading outside of such regular trading session for such Exchange Business
Day), excluding (i) trades that do not settle regular way, (ii) opening (regular
way) reported trades in the consolidated system on such Exchange Business Day,
(iii) trades that occur in the last ten minutes before the scheduled close of
trading on the Exchange on such Exchange Business Day and ten minutes before the
scheduled close of the primary trading in the market where the trade is
effected, and (iv) trades on such Exchange Business Day that do not satisfy the
requirements of Rule 10b-18(b)(3) under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), as published by Bloomberg at 4:15 p.m. New York
time (or 15 minutes following the end of any extension of the regular trading
session) on such Exchange Business Day, on Bloomberg page “LPLA <Equity>
AQR_SEC” (or any successor thereto), or if such price is not so reported on such
Exchange Business Day for any reason or is, in the Calculation Agent’s
determination, erroneous, such VWAP Price shall be as determined by the
Calculation Agent. For purposes of calculating the VWAP Price, the Calculation
Agent will only include those trades (collectively, “Rule 10b-18 Eligible
Transactions”) that (x) do not constitute trades described in clauses (i) to
(iv) above, and (y) are reported during the period of time in which Counterparty
could purchase its own shares under Rule 10b-18(b)(2) and are effected pursuant
to the conditions of Rule 10b-18(b)(3), each under the Exchange Act.

Forward Price:
The average of the VWAP Prices for the Exchange Business Days in the Calculation
Period, subject to “Valuation Disruption” below.

Forward Price
Adjustment Amount:
For each Transaction, as set forth in the related Supplemental Confirmation.

Calculation Period:
The period from and including the Calculation Period Start Date to and including
the Termination Date.

Calculation Period Start Date:
For each Transaction, as set forth in the related Supplemental Confirmation.


#87864196v12

--------------------------------------------------------------------------------




Termination Date:
The Scheduled Termination Date; provided that GS&Co. shall have the right to
designate any Exchange Business Day on or after the First Acceleration Date to
be the Termination Date (the “Accelerated Termination Date”) by delivering
notice to Counterparty of any such designation prior to 6:00 p.m. New York City
time on the Exchange Business Day immediately following the designated
Accelerated Termination Date.

Scheduled Termination Date:
For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in “Valuation Disruption” below.

First Acceleration Date:
For each Transaction, as set forth in the related Supplemental Confirmation.

Valuation Disruption:
The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Scheduled Trading Day during the Hedge
Period, Calculation Period or Settlement Valuation Period” after the word
“material,” in the third line thereof.

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.
Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs (i) in the Hedge Period or the Calculation
Period, the Calculation Agent may postpone either or both of the Hedge Period
End Date and/or the Scheduled Termination Date, or (ii) in the Settlement
Valuation Period, the Calculation Agent may, in its determination, extend the
Settlement Valuation Period. If any such Disrupted Day is a Disrupted Day
because of a Market Disruption Event (or a deemed Market Disruption Event as
provided herein), the Calculation Agent shall determine whether (i) such
Disrupted Day is a Disrupted Day in full, in which case the VWAP Price for such
Disrupted Day shall not be included for purposes of determining the Hedge Period
Reference Price, the Forward Price or the Settlement Price, as the case may be,
or (ii) such Disrupted Day is a Disrupted Day only in part, in which case the
VWAP Price for such Disrupted Day shall be determined by the Calculation Agent
based on Rule 10b-18 Eligible Transactions in the Shares on such Disrupted Day
taking into account the nature and duration of the relevant Market Disruption
Event, and the weighting of the VWAP Price for the relevant Exchange Business
Days during the Hedge Period, the Calculation Period or the Settlement Valuation
Period, as the case may be, shall be adjusted in a commercially reasonable
manner by the Calculation Agent for purposes of determining the Hedge Period
Reference Price, the Forward Price or the Settlement Price, as the case may be,
with such adjustments taking into account the duration of any Market Disruption
Event and the volume, historical trading patterns and price of the Shares. Any
Exchange Business Day on which, as of the date hereof, the Exchange is scheduled
to close prior to its normal close of trading shall be deemed not to be an
Exchange Business Day; if a closure of the Exchange prior to its normal close of
trading on any Exchange Business Day is scheduled following the date hereof,
then such Exchange Business Day shall be deemed to be a Disrupted Day in full.
If a Disrupted Day occurs during the Hedge Period for any Transaction, the
Calculation Period for any Transaction or the Settlement Valuation Period for
any Transaction, as the case may be, and each of the nine immediately following
Scheduled Trading Days is a Disrupted Day, then the Calculation Agent, in its
good faith and commercially reasonable discretion, may deem such ninth Scheduled
Trading Day to be an Exchange Business Day that is not a Disrupted Day and
determine the VWAP Price for such ninth Scheduled Trading Day using its good
faith estimate of the value of the Shares on such ninth Scheduled Trading Day
based on

#87864196v12

--------------------------------------------------------------------------------




the volume, historical trading patterns and price of the Shares and such other
factors as it deems appropriate.
Settlement Terms:    
Settlement Procedures:
Physical Settlement: Applicable; provided that GS&Co. does not, and shall not,
make the agreement or the representations set forth in Section 9.11 of the
Equity Definitions related to the restrictions imposed by applicable securities
laws with respect to any Shares delivered by GS&Co. to Counterparty under any
Transaction.

Number of Shares
to be Delivered:
For each Transaction, a number of Shares equal to (a) the Prepayment Amount for
such Transaction divided by (b) the Divisor Amount; provided that the Number of
Shares to be Delivered shall not be less than the Minimum Shares. The Number of
Shares to be Delivered on the Settlement Date for each Transaction shall be
reduced, but not below zero, by any Shares delivered for such Transaction
pursuant to each Interim Share Delivery and the Minimum Share Delivery described
below. Notwithstanding Section 9.2 of the Equity Definitions, the Number of
Shares to be Delivered shall be rounded down to the nearest whole number of
Shares and no Fractional Share Amounts shall be delivered.

Divisor Amount:
The greater of (i) the Forward Price minus the Forward Price Adjustment Amount
and (ii) $1.00.

Excess Dividend Amount:
For the avoidance of doubt, all references to the Excess Dividend Amount shall
be deleted from Section 9.2(a)(iii) of the Equity Definitions.

Settlement Date:
For each Transaction, the date that is one Settlement Cycle immediately
following the Termination Date (which as of the date hereof shall be no more
than three Clearance System Business Days following the Termination Date for
such Transaction).

Settlement Currency:
USD

Interim Share Delivery:
GS&Co. shall deliver a number of Shares equal to the Interim Shares to
Counterparty on each Interim Share Delivery Date in accordance with Section 9.4
of the Equity Definitions, with each Interim Share Delivery Date deemed to be a
“Settlement Date” for purposes of such Section 9.4, unless the Transaction has
been terminated or cancelled prior to any such date; provided that the aggregate
number of Interim Shares delivered on all Interim Share Delivery Dates shall not
exceed the Minimum Shares.



Interim Share Delivery Dates:
For each Transaction, as set forth in the related Supplemental Confirmation.



Interim Shares:
For each Transaction, as set forth in the related Supplemental Confirmation.



Minimum Share Delivery:
GS&Co. shall deliver a number of Shares equal to the excess, if any, of the
Minimum Shares over the aggregate number of Interim Shares delivered pursuant to
Interim Share Delivery on the Settlement Date in accordance with Section 9.4 of
the Equity Definitions, unless the Transaction has been terminated or cancelled
prior to such date.



Minimum Shares:
For each Transaction, as set forth in the related Supplemental Confirmation.



Share Adjustments:
Potential Adjustment Event:
Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, an Extraordinary Dividend shall not constitute a Potential
Adjustment Event.


#87864196v12

--------------------------------------------------------------------------------




It shall constitute an additional Potential Adjustment Event if the Scheduled
Termination Date for any Transaction is postponed pursuant to “Valuation
Disruption” above, in which case the Calculation Agent may adjust any relevant
terms of any such Transaction as necessary to preserve as nearly as practicable
the fair value of such Transaction to GS&Co. prior to such postponement, which
adjustments shall be based upon changes in stock price, volatility, interest
rates, stock loan rate, value of any commercially reasonable Hedge Positions in
connection with the Transaction, liquidity relevant to the Shares or to such
Transaction and whether the Calculation Period had fewer Scheduled Trading Days
than originally anticipated, but excluding, for the avoidance of doubt,
adjustments to account for changes in expected dividends.
Extraordinary Dividend:
For any calendar quarter, any dividend or distribution on the Shares with an
ex-dividend date occurring during such calendar quarter (other than any dividend
or distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) of the Equity Definitions) (a “Dividend”) the amount or value of
which (as determined by the Calculation Agent), when aggregated with the amount
or value (as determined by the Calculation Agent) of any and all previous
Dividends with ex-dividend dates occurring in the same calendar quarter, exceeds
the Ordinary Dividend Amount.

Ordinary Dividend Amount:
For each Transaction, as set forth in the related Supplemental Confirmation.

Method of Adjustment:
Calculation Agent Adjustment

Early or Late Ordinary
Dividend Payment:
For each Transaction, if an ex-dividend date for any Dividend that is not (x) a
dividend or distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) of the Equity Definitions or (y) an Extraordinary Dividend,
occurs during any calendar quarter occurring (in whole or in part) during the
Relevant Dividend Period (as defined below) and is prior to or after the
Scheduled Ex-Dividend Date for such calendar quarter, the Calculation Agent
shall make such adjustment to the exercise, settlement, payment or any other
terms of the relevant Transaction as the Calculation Agent determines
appropriate to account for the economic effect on the Transaction of such event;
provided that no adjustments shall be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relevant to the
Shares or to such Transaction.

Scheduled Ex-Dividend
Dates:
For each Transaction for each calendar quarter, as set forth in the related
Supplemental Confirmation.

Extraordinary Events:
Consequences of
Merger Events:    



(a)    Share-for-Share:        Modified Calculation Agent Adjustment
(b)    Share-for-Other:        Cancellation and Payment
(c)    Share-for-Combined:    Component Adjustment
Tender Offer:
Applicable; provided that (i) Section 12.1(l) of the Equity Definitions shall be
amended (x) by deleting the parenthetical in the fifth line thereof, (y) by
replacing “that” in the fifth line thereof with “whether or not such
announcement” and (z) by adding immediately after the words “Tender Offer” in
the fifth line thereof “, and any publicly announced change or amendment to such
an announcement (including the announcement of an abandonment of such
intention)”; (ii) Sections 12.3(a) and 12.3(d) of the Equity Definitions shall
each be amended by replacing each occurrence of the words “Tender Offer Date” by
“Announcement Date” and (iii) Section 12.1(d) of the Equity Definitions shall be
amended by replacing the occurrence of the words “greater than 10%” with
“greater than 20%”.

Consequences of

#87864196v12

--------------------------------------------------------------------------------




Tender Offers:    



(a)    Share-for-Share:     Modified Calculation Agent Adjustment
(b) Share-for-Other:
Modified Calculation Agent Adjustment

(c) Share-for-Combined:
Modified Calculation Agent Adjustment

Any adjustment to the terms of any Transaction hereunder and the determination
of any amounts due upon termination of any Transaction hereunder as a result of
a Merger Event or Tender Offer shall be made without duplication in respect of
any prior adjustment hereunder (including, without limitation, any prior
adjustment pursuant to Section 9 below).
Nationalization,
Insolvency or Delisting:
Cancellation and Payment; provided that in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it shall also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, NYSE
MKT, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall be deemed to be the Exchange.

Additional Disruption Events:
(a) Change in Law:
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by replacing the word “Shares” where it appears
in clause (X) thereof with the words “Hedge Position” and (iii) by immediately
following the word “Transaction” in clause (X) thereof, adding the phrase “in
the manner contemplated by the Hedging Party on the Trade Date”; provided
further that (i) any determination as to whether (A) the adoption of or any
change in any applicable law or regulation (including, for the avoidance of
doubt and without limitation, (x) any tax law or (y) adoption or promulgation of
new regulations authorized or mandated by existing statute) or (B) the
promulgation of or any change in the interpretation by any court, tribunal or
regulatory authority with competent jurisdiction of any applicable law or
regulation (including any action taken by a taxing authority), in each case,
constitutes a “Change in Law” shall be made without regard to Section 739 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any similar
legal certainty provision in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, and (ii) Section 12.9(a)(ii) of the
Equity Definitions is hereby amended by replacing the parenthetical beginning
after the word “regulation” in the second line thereof the words “(including,
for the avoidance of doubt and without limitation, (x) any tax law or (y)
adoption or promulgation of new regulations authorized or mandated by existing
statute)”.

(b)    Failure to Deliver:        Applicable
(c)    Insolvency Filing:        Applicable
(d)    Hedging Disruption:        Applicable
(e)    Increased Cost of Hedging:    Applicable
(f)    Loss of Stock Borrow:        Applicable
Maximum Stock Loan Rate:    200 basis points per annum

#87864196v12

--------------------------------------------------------------------------------




Hedging Party:            GS&Co.
(g)    Increased Cost of Stock Borrow:    Applicable
Initial Stock Loan Rate:
25 basis points per annum

Hedging Party:
GS&Co.

Determining Party:
GS&Co.; provided that all determinations, adjustments and calculations by GS&Co.
acting in such capacity shall be made in a good faith and commercially
reasonable manner (it being understood that Determining Party shall be subject
to the requirements under “Calculation Agent” below).

Additional Termination Event(s):
The declaration by the Issuer of any Extraordinary Dividend, the ex-dividend
date for which occurs or is scheduled to occur during the Relevant Dividend
Period, will constitute an Additional Termination Event, with Counterparty as
the sole Affected Party and all Transactions hereunder as the Affected
Transactions.

Relevant Dividend Period:
The period from and including the first day of the Hedge Period to and including
the Relevant Dividend Period End Date.




Relevant Dividend Period
End Date:
If Annex A applies, the last day of the Settlement Valuation Period; otherwise,
the Termination Date.

Non-Reliance/Agreements and
Acknowledgements Regarding
Hedging Activities/Additional
Acknowledgements:        Applicable


Transfer:
Notwithstanding anything to the contrary in the Agreement, GS&Co. may assign,
transfer and set over all rights, title and interest, powers, privileges and
remedies of GS&Co. under any Transaction, in whole or in part, without the
consent of Counterparty, to an affiliate of GS&Co. (i) whose obligations are
guaranteed by The Goldman Sachs Group, Inc., pursuant to the terms of a
customary guarantee in a form used generally for similar transactions of similar
size by issuers similar to Counterparty, (ii) that has a senior unsecured debt
rating (“Credit Rating”) equal to or greater than the Credit Rating of GS&Co.,
as specified by at least one of Standard & Poor’s and Moody’s, at the date of
this Master Confirmation or the time of such assignment or transfer (whichever
is higher), and (iii) that is a “dealer” within the meaning of section
1.1001-4(b)(1) of the U.S. Treasury Regulations; provided, that, at the time of
such assignment (x) Counterparty will not be required to pay (including a
payment in kind) to the transferee any amount in respect of an Indemnifiable Tax
under Section 2(d)(i)(4) of the Agreement (except in respect of interest under
Section 9(h) of the Agreement) greater than the amount Counterparty would have
been required to pay to GS&Co. in the absence of such transfer; and (y)
Counterparty will not receive any payment (including a payment in kind) from
which an amount had been withheld or deducted, on account of a Tax under Section
2(d)(i) of the Agreement (except in respect of interest under Section 9(h) of
the Agreement), in excess of that which GS&Co. would have been required to so
withhold or deduct in the absence of such transfer, except to the extent that
the transferee will be required to make additional payments pursuant to Section
2(d)(i)(4) of the Agreement in respect of such excess. GS&Co. shall deliver
written notice to Counterparty of any such assignment or transfer promptly
following (or, if practicable, prior to) such assignment or transfer.



In the event of any transfer or assignment of any rights under or with respect
to this Agreement by either party, the transferee or assignee shall assume and
enter into all of the transferor’s covenants and representations under Sections
3(f), 4(a)(i) and 4(a)(iii) of the Agreement or enter into new covenants and
representations that are

#87864196v12

--------------------------------------------------------------------------------




agreed by the other party under the Agreement, and the identity of the
transferee or assignee shall be entered on the books and records maintained by
each party or its respective agents.


GS&Co. Payment Instructions:
Chase Manhattan Bank New York

For A/C Goldman, Sachs & Co.
A/C #930-1-011483
ABA: 021-000021


Counterparty’s Contact Details
for Purpose of Giving Notice:
LPL Financial Holdings Inc.

75 State Street
Boston, Massachusetts 02109
Attention: David P. Bergers, Managing Director & General Counsel
Telephone: 617-897-4525
Email: david.bergers@lpl.com
    
GS&Co.’s Contact Details for
Purpose of Giving Notice:
Goldman, Sachs & Co.

200 West Street
New York, NY 10282-2198
Attention: Simon Watson, Equity Capital Markets
Telephone: 212-902-2317
Facsimile: 212-256-5738
Email: simon.watson@ny.ibd.email.gs.com


With a copy to:


Attention: Bryan Goldstein, Equity Capital Markets
Equity Capital Markets
Telephone: +1-212-855-9696
Facsimile: +1-212-256-5456
Email: bryan.goldstein@ny.ibd.gmail.gs.com


And email notification to the following address:
Eq-derivs-notifications@am.ibd.gs.com
2.
Calculation Agent. GS&Co.; provided, that (i) whenever the Calculation Agent is
required to act or to exercise judgment in any way with respect to any
Transaction hereunder (including, without limitation, in respect of any
determination, calculation, adjustment or specification), it will do so in good
faith and in a commercially reasonable manner, and (ii) following the occurrence
of an Event of Default under Section 5(a)(vii) of the Agreement, with respect to
which GS&Co. is the Defaulting Party, Counterparty shall have the right to
designate a nationally recognized third-party dealer in over-the-counter
corporate equity derivatives to act as the Calculation Agent with respect to the
Transactions under this Master Confirmation. Following any determination,
calculation, adjustment or specification by the Calculation Agent hereunder,
upon a written request by the Counterparty, the Calculation Agent will promptly
(but in any event within five Scheduled Trading Days) provide to Counterparty by
e-mail to the e-mail address provided by Counterparty in such written request a
report (in a commonly used filed format for the storage and manipulations of
financial data without disclosing GS&Co.’s confidential or proprietary models or
other information that may be proprietary or subject to contractual, legal or
regulatory obligations to not disclose such information) displaying in
reasonable detail the basis for such determination, calculation, adjustment or
specification, as the case may be.

3.Additional Mutual Representations, Warranties and Covenants of Each Party. In
addition to the representations, warranties and covenants in the Agreement, each
party represents, warrants and covenants to the other party that:
(a)    Eligible Contract Participant. It is an “eligible contract participant”,
as defined in the U.S. Commodity Exchange Act (as amended), and is entering into
each Transaction hereunder as principal (and not as agent or in any other
capacity, fiduciary or otherwise) and not for the benefit of any third party.
(b)    Accredited Investor. Each party acknowledges that the offer and sale of
each Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section

#87864196v12

--------------------------------------------------------------------------------




4(a)(2) thereof. Accordingly, each party represents and warrants to the other
that (i) it has the financial ability to bear the economic risk of its
investment in each Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined under
Regulation D under the Securities Act and (iii) the disposition of each
Transaction is restricted under this Master Confirmation, the Securities Act and
state securities laws.
(c)    Guarantee of The Goldman Sachs Group, Inc. The obligations of GS&Co. in
respect of each Transaction hereunder will be guaranteed by The Goldman Sachs
Group, Inc. pursuant to (i) the General Guarantee Agreement, dated January 30,
2006, made by The Goldman Sachs Group, Inc. relating to certain obligations of
GS&Co. (available as Exhibit 10.45 to The Goldman Sachs Group, Inc. Annual
Report on Form 10-K for the fiscal year ended November 25, 2005), or (ii) any
replacement or successor guarantee, which may be in the form of a general
guarantee or a guarantee that specifically references the Transactions (in each
case, the “Guarantee”). For the avoidance of doubt, the obligations of GS&Co. in
respect of each Transaction hereunder shall be recourse payment obligations as
such term is used in the Guarantee and for all other purposes.
4.
Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement,
Counterparty represents, warrants and covenants to GS&Co. that:

(a)    As of the Trade Date for each Transaction hereunder, the purchase or
writing of each Transaction and the transactions contemplated hereby will not
violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.
(b)    As of the Trade Date for each Transaction hereunder, it is not entering
into any Transaction (i) on the basis of, and is not aware of, any material
non-public information with respect to the Shares (ii) in anticipation of, in
connection with, or to facilitate, a distribution of its securities, a self
tender offer or a third-party tender offer or (iii) to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for the Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for the Shares).
(c)    Each Transaction is being entered into pursuant to a publicly disclosed
Share buy-back program and its Board of Directors has approved the use of
agreements such as this Master Confirmation to effect the Share buy-back
program.
(d)    Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that neither GS&Co. nor any of its
affiliates is making any representations or warranties or taking any position or
expressing any view with respect to the treatment of any Transaction under any
accounting standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging - Contracts in Entity’s Own
Equity.
(e)    As of (i) the date hereof and (ii) the Trade Date for each Transaction
hereunder, Counterparty is in compliance in all material respects with its
reporting obligations under the Exchange Act and its most recent Annual Report
on Form 10-K, together with all reports subsequently filed by it pursuant to the
Exchange Act, taken together and as amended and supplemented to the date of this
representation, do not, as of their respective filing dates, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
(f)    Counterparty will make all filings required to be made by it under the
Exchange Act and the rules and regulations thereunder with respect to each
Transaction.
(g)    The Shares are not, and Counterparty will not cause the Shares to be,
subject to a “restricted period” (as defined in Regulation M promulgated under
the Exchange Act) at any time during any Regulation M Period (as defined below)
for any Transaction unless Counterparty has provided written notice to GS&Co. of
such restricted period not later than the Scheduled Trading Day immediately
preceding the first day of such “restricted period”; Counterparty acknowledges
that any such notice may cause a Disrupted Day to occur pursuant to Section 5
below; accordingly, Counterparty acknowledges that its delivery of such notice
must comply with the standards set forth in Section 6 below; “Regulation M
Period” means, for any Transaction, (i) the Relevant Period (as defined below)
and (ii) the Settlement Valuation Period, if any, for such Transaction.
“Relevant Period” means, for any Transaction, the period commencing on the first
day of the Hedge Period for such Transaction and ending on the earlier of (i)
the Scheduled Termination Date and (ii) the last Additional Relevant Day (as
specified in the related Supplemental Confirmation) for such Transaction, or
such earlier day as elected by GS&Co. and communicated to Counterparty on such
day (or, if later, the First Acceleration Date without regard to any
acceleration thereof pursuant to “Special Provisions for Acquisition Transaction
Announcements” below).
(h)    As of the Trade Date, the Prepayment Date, each Interim Share Delivery
Date and the Settlement Date for each Transaction, Counterparty is not
“insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy

#87864196v12

--------------------------------------------------------------------------------




Code (Title 11 of the United States Code) (the “Bankruptcy Code”)) and
Counterparty would be able to purchase a number of Shares with a value equal to
the Prepayment Amount in compliance with the laws of the jurisdiction of
Counterparty’s incorporation.
(i)    Counterparty is not and, after giving effect to any Transaction, will not
be, required to register as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.
(j)    Counterparty has not and will not enter into agreements similar to the
Transactions described herein where any initial hedge period, calculation
period, relevant period or settlement valuation period (each however defined) in
such other transaction will overlap at any time (including as a result of
extensions in such initial hedge period, calculation period, relevant period or
settlement valuation period as provided in the relevant agreements) with any
Relevant Period or, if applicable, any Settlement Valuation Period under this
Master Confirmation. In the event that the initial hedge period, relevant
period, calculation period or settlement valuation period in any other similar
transaction overlaps with any Relevant Period or, if applicable, Settlement
Valuation Period under this Master Confirmation as a result of any postponement
of the Scheduled Termination Date or extension of the Settlement Valuation
Period pursuant to “Valuation Disruption” above, Counterparty shall promptly
amend such transaction to avoid any such overlap.
5.
Additional Representations, Warranties and Covenants of GS&Co. In addition to
the representations, warranties and covenants in the Agreement, GS&Co.
represents, warrants and covenants to Counterparty that:

(a)    In addition to the covenants in the Agreement and herein, GS&Co. agrees
to use good faith, commercially reasonable efforts, during the Calculation
Period and any Settlement Valuation Period (as defined in Annex A) for any
Transaction, to make all purchases of Shares in connection with such Transaction
in a manner that would comply with the limitations set forth in clauses (b)(2),
(b)(3) and (b)(4) and (c) of Rule 10b-18, as if such rule were applicable to
such purchases and taking into account any applicable Securities and Exchange
Commission no-action letters as appropriate, and subject to any delays between
the execution and reporting of a trade of the Shares on the Exchange and other
circumstances beyond GS&Co.’s control; provided that, during the Calculation
Period, the foregoing agreement shall not apply to purchases made by GS&Co. as
Hedging Party to dynamically hedge for GS&Co.’s exposure to any Transaction as a
result of any equity optionality contained in such Transaction (including, for
the avoidance of doubt, timing optionality); provided further that, without
limiting the generality of the first sentence of this Section 5(a), GS&Co. shall
not be responsible for any failure to comply with Rule 10b-18(b)(3) to the
extent any transaction that was executed (or deemed to be executed) by or on
behalf of Counterparty or an “affiliated purchaser” (as defined under Rule
10b-18) pursuant to a separate agreement is not deemed to be an “independent
bid” or an “independent transaction” for purposes of Rule 10b-18(b)(3).
(b)    In connection with each Transaction, GS&Co. represents and warrants to
Counterparty that it has not, at any time before the Trade Date for such
Transaction, discussed any offsetting transaction(s) in respect of such
Transaction with any third party.
(c)    GS&Co. hereby represents and covenants to Counterparty that it has
implemented policies and procedures, taking into consideration the nature of its
business, reasonably designed to ensure that individuals making investment
decisions related to any Transaction do not have access to material nonpublic
information regarding Issuer or the Shares.
(d)    Within one Exchange Business Day of purchasing any Shares on behalf of
Counterparty pursuant to the once-a-week block exception set forth in paragraph
(b)(4) of Rule 10b-18, GS&Co. shall notify Counterparty of the total number of
Shares so purchased.
6.
Regulatory Disruption. In the event that GS&Co. concludes, in its good faith and
commerically reasonable judgment, based on the advice of counsel, that it is
appropriate with respect to any legal, regulatory or self-regulatory
requirements or related policies and procedures generally applicable to
accelerated share repurchase transactions, consistently applied, and imposed by,
or related to its compliance with, applicable legal, regulatory or
self-regulatory requirements (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by GS&Co.), for
it to refrain from or decrease any market activity on any Scheduled Trading Day
or Days during the Hedge Period, the Calculation Period or, if applicable, the
Settlement Valuation Period, GS&Co. may by written notice to Counterparty elect
to deem that a Market Disruption Event has occurred and will be continuing on
such Scheduled Trading Day or Days. GS&Co. shall notify Counterparty as soon as
practicable (but in no event later than one Trading Day following the end of
such Regulatory Disruption) that a Regulatory Disruption has occurred and the
Scheduled Trading Days affected by it; provided that GS&Co. shall not be
obligated to disclose any proprietary or confidential models or any other
confidential or proprietary information, in each case, used by it for such
determination.


#87864196v12

--------------------------------------------------------------------------------




7.10b5-1 Plan. Counterparty represents, warrants and covenants to GS&Co. that:
(a)    Counterparty is entering into this Master Confirmation and each
Transaction hereunder in good faith and not as part of a plan or scheme to evade
the prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any
other antifraud or anti-manipulation provisions of the federal or applicable
state securities laws and that it has not entered into or altered and will not
enter into or alter any corresponding or hedging transaction or position with
respect to the Shares. Counterparty acknowledges that it is the intent of the
parties that each Transaction entered into under this Master Confirmation comply
with the requirements of paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1 and each
Transaction entered into under this Master Confirmation shall be interpreted to
comply with the requirements of Rule 10b5-1(c).
(b)    Counterparty will not seek to control or influence GS&Co.’s decision to
make any “purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3))
under any Transaction entered into under this Master Confirmation, including,
without limitation, GS&Co.’s decision to enter into any hedging transactions.
Counterparty represents and warrants that it has consulted with its own advisors
as to the legal aspects of its adoption and implementation of this Master
Confirmation, each Supplemental Confirmation and each Trade Notification under
Rule 10b5-1.
(c)    Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Master Confirmation, the relevant Supplemental
Confirmation or Trade Notification must be effected in accordance with the
requirements for the amendment or termination of a “plan” as defined in Rule
10b5-1(c). Without limiting the generality of the foregoing, any such amendment,
modification, waiver or termination shall be made in good faith and not as part
of a plan or scheme to evade the prohibitions of Rule 10b-5, and no such
amendment, modification or waiver shall be made at any time at which
Counterparty or any officer, director, manager or similar person of Counterparty
is aware of any material non-public information regarding Counterparty or the
Shares.
8.
Counterparty Purchases.

Counterparty (or any “affiliated purchaser” as defined in Rule 10b-18 under the
Exchange Act (“Rule 10b-18”)) shall not, without the prior written consent of
GS&Co., directly or indirectly purchase any Shares (including by means of a
derivative instrument), listed contracts on the Shares or securities that are
convertible into, or exchangeable or exercisable for Shares (including, without
limitation, any Rule 10b-18 purchases of blocks (as defined in Rule 10b-18))
during any Relevant Period or, if applicable, Settlement Valuation Period,
except through GS&Co. (other than, for the avoidance of doubt, any Permitted
Purchase (as defined below)). Notwithstanding the foregoing, nothing in this
Section 8(a) or this Master Confirmation shall prohibit or apply to the
following (each, a “Permitted Purchase”): (i) any repurchase of Shares by or on
behalf of Counterparty from holders of awards granted under Counterparty’s
equity incentive plans for the purpose of paying the tax withholding obligations
arising from vesting of, or paying the exercise price in connection with the
exercise of, or reacquiring Shares as a result of the forfeiture of, any such
awards, (ii) any purchase of Shares by or on behalf of Counterparty in
connection with any employee stock payroll deduction plan for participating
employees of Counterparty or its Affiliates, or any options exercised
thereunder, or (iii) any purchase of Shares effected through GS&Co. that does
not exceed (x) $50 million in the aggregate during any Relevant Period or, if
applicable, Settlement Valuation Period and (y) 3% of the ADTV (as defined in
Rule 10b-18) of the Shares on any Exchange Business Day.
Notwithstanding the immediately preceding paragraph or anything herein to the
contrary, (i) an agent independent of Counterparty may purchase Shares effected
by or for an issuer plan of Counterparty in accordance with the requirements of
Section 10b-18(a)(13)(ii) under the Exchange Act (with “issuer plan” and “agent
independent of Counterparty” each being used herein as defined in Rule 10b-18),
and (ii) Counterparty or any “affiliated purchaser” may purchase Shares in (x)
unsolicited transactions or (y) privately negotiated (off-market) transactions,
in each case, that are not “Rule 10b-18 purchases” (as defined in Rule 10b-18)
and so long as such transactions would not result in on-market purchases, in
each case, without GS&Co.’s consent.
9.
Special Provisions for Merger Transactions. Notwithstanding anything to the
contrary herein or in the Equity Definitions:

(a) Counterparty agrees that it:
(i)    will not during the period commencing on the Trade Date through the end
of the Relevant Period or, if applicable, the Settlement Valuation Period for
any Transaction make, or to the extent within its reasonable control, permit to
be made, any public announcement (as defined in Rule 165(f) under the Securities
Act) of any Merger Transaction or potential Merger Transaction (a “Public
Announcement”) except to the extent required by any law, unless such Public
Announcement is made prior to the opening or after the close of the regular
trading session on the Exchange for the Shares;
(ii)    shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) notify GS&Co. following any such Public
Announcement that such Public Announcement has been made; and

#87864196v12

--------------------------------------------------------------------------------




(iii)    shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) provide GS&Co. with written notice
specifying (i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in
Rule 10b-18) during the three full calendar months immediately preceding the
announcement date that were not effected through GS&Co. or its affiliates and
(ii) the number of Shares purchased pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act for the three full calendar months preceding the date of
such Public Announcement. Such written notice shall be deemed to be a
certification by Counterparty to GS&Co. that such information is true and
correct. In addition, Counterparty shall promptly notify GS&Co. of the earlier
to occur of the completion of the relevant Merger Transaction and the completion
of the vote by target shareholders.
(b)    Counterparty acknowledges that a Public Announcement may cause the terms
of any Transaction to be adjusted or such Transaction to be terminated;
accordingly, Counterparty acknowledges that in making any Public Announcement,
it must comply with the standards set forth in Section 6 above.
(c)    Upon the occurrence of any Public Announcement (whether made by
Counterparty or a third party) GS&Co. in its sole discretion may (i) make
adjustments, in a good faith and commercially reasonable manner, to the terms of
any Transaction to account for the economic effect on the Transaction of such
Public Announcement, including, without limitation, the Scheduled Termination
Date or the Forward Price Adjustment Amount, and/or suspend the Hedge Period,
the Calculation Period and/or any Settlement Valuation Period (including
adjustments limited to account for changes in stock price, volatility, interest
rates, stock loan rate, value of any commercially reasonable Hedge Positions in
connection with the Transaction, liquidity relevant to the Shares or to such
Transaction and taking into account whether the Calculation Period had fewer
Scheduled Trading Days than originally anticipated, but excluding, for the
avoidance of doubt, adjustments to account for changes in expected dividends) or
(ii) treat the occurrence of such Public Announcement as an Additional
Termination Event with Counterparty as the sole Affected Party and the
Transactions hereunder as the Affected Transactions and with the amount under
Section 6(e) of the Agreement determined taking into account the fact that the
Calculation Period or Settlement Valuation Period, as the case may be, had fewer
Scheduled Trading Days than originally anticipated.
“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.
10.
Special Provisions for Acquisition Transaction Announcements.

(a)     If an Acquisition Transaction Announcement (as defined below) occurs on
or prior to the Settlement Date for any Transaction, then the Number of Shares
to be Delivered for such Transaction shall be determined as if the proviso to
the first sentence of the definition thereof and the words “ , but not below
zero,” were each deleted from the definition of the Number of Shares to be
Delivered. If an Acquisition Transaction Announcement occurs after the Trade
Date, but prior to the First Acceleration Date of any Transaction, the First
Acceleration Date shall be the date of such Acquisition Transaction
Announcement. If the Number of Shares to be Delivered for any settlement of any
Transaction is a negative number, then the terms of the Counterparty Settlement
Provisions in Annex A shall apply.
(b)    “Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, an Acquisition
Transaction, (iv) any other announcement that in the reasonable judgment of the
Calculation Agent could reasonably be expected to result in an Acquisition
Transaction (based on, among other factors, the impact of such announcement on
the market price of the Shares) or (v) any announcement of any change or
amendment to any previous Acquisition Transaction Announcement (including any
announcement of the abandonment of any such previously announced Acquisition
Transaction, agreement, letter of intent, understanding or intention). For the
avoidance of doubt, announcements as used in the definition of Acquisition
Transaction Announcement refer to any public announcement whether made by the
Issuer or a third party; provided that any such announcement by such third party
shall be bona fide, as reasonably determined by Calculation Agent.
(c)    “Acquisition Transaction” means (i) any Merger Event (for purposes of
this definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “20%” and to “50%” by “75%” and without
reference to the clause beginning immediately following the definition of
Reverse Merger therein to the end of such definition), Tender Offer (as amended
herein) or Merger Transaction or any other transaction involving the merger of
Counterparty with or into any third party, (ii) the sale or transfer of all or
substantially all of the assets of Counterparty, (iii) a recapitalization,
reclassification, binding share exchange or other similar transaction, (iv) any
acquisition, lease, exchange, transfer, disposition (including by way of
spin-off or distribution) of assets (including any capital stock or other
ownership interests in subsidiaries) or other similar event by Counterparty or
any of its subsidiaries where the

#87864196v12

--------------------------------------------------------------------------------




aggregate consideration transferable or receivable by or to Counterparty or its
subsidiaries exceeds 20% of the market capitalization of Counterparty (measured
as of the relevant date of announcement) and (v) any transaction in which
Counterparty or its board of directors has a legal obligation to make a
recommendation to its shareholders in respect of such transaction (whether
pursuant to Rule 14e-2 under the Exchange Act or otherwise).
11.
Acknowledgments. (a) The parties hereto intend for:

(i)each Transaction to be a “securities contract” as defined in Section 741(7)
of the Bankruptcy Code, a “swap agreement” as defined in Section 101(53B) of the
Bankruptcy Code and a “forward contract” as defined in Section 101(25) of the
Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 362(b)(27),
362(o), 546(e), 546(g), 546(j), 555, 556, 560 and 561 of the Bankruptcy Code;
(ii)the Agreement to be a “master netting agreement” as defined in Section
101(38A) of the Bankruptcy Code;
(iii)a party’s right to liquidate, terminate or accelerate any Transaction, net
out or offset termination values or payment amounts, and to exercise any other
remedies upon the occurrence of any Event of Default or Termination Event under
the Agreement with respect to the other party or any Extraordinary Event that
results in the termination or cancellation of any Transaction to constitute a
“contractual right” (as defined in the Bankruptcy Code); and
(iv)all payments for, under or in connection with each Transaction, all payments
for the Shares (including, for the avoidance of doubt, payment of the Prepayment
Amount) and the transfer of such Shares to constitute “settlement payments” and
“transfers” (as defined in the Bankruptcy Code).
(b)     Counterparty acknowledges that:
(i)    during the term of any Transaction, GS&Co. and its affiliates may buy or
sell Shares or other securities or buy or sell options or futures contracts or
enter into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to such Transaction;
(ii)    GS&Co. and its affiliates may also be active in the market for the
Shares and derivatives linked to the Shares other than in connection with
hedging activities in relation to any Transaction, including acting as agent or
as principal and for its own account or on behalf of customers;
(iii)    GS&Co. shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Forward Price and the VWAP Price;
(iv)    any market activities of GS&Co. and its affiliates with respect to the
Shares may affect the market price and volatility of the Shares, as well as the
Forward Price and VWAP Price, each in a manner that may be adverse to
Counterparty; and
(v)    each Transaction is a derivatives transaction in which it has granted
GS&Co. an option; GS&Co. may purchase shares for its own account at an average
price that may be greater than, or less than, the price paid by Counterparty
under the terms of the related Transaction.
(c)    Counterparty:
(i)is an “institutional account” as defined in FINRA Rule 4512(c);
(ii)is capable of evaluating investment risks independently, both in general and
with regard to all transactions and investment strategies involving a security
or securities, and will exercise independent judgment in evaluating the
recommendations of GS&Co. or its associated persons, unless it has otherwise
notified GS&Co. in writing; and
(iii)will notify GS&Co. if any of the statements contained in clause (i) or (ii)
of this Section 11(c) ceases to be true.
12.Credit Support Documents. The parties hereto acknowledge that no Transaction
hereunder is secured by any collateral that would otherwise secure the
obligations of Counterparty herein or pursuant to the Agreement.
13.Set-off. Obligations under any Transaction shall not be netted, recouped or
set off (including pursuant to Section 6 of the Agreement) against any other
obligations of the parties, whether arising under the Agreement, this Master
Confirmation or any Supplemental Confirmation, or under any other agreement
between the parties hereto, by operation of law or otherwise, and no other
obligations of the parties shall be netted, recouped or set off (including
pursuant to

#87864196v12

--------------------------------------------------------------------------------




Section 6 of the Agreement) against obligations under any Transaction, whether
arising under the Agreement, this Master Confirmation or any Supplemental
Confirmation, or under any other agreement between the parties hereto, by
operation of law or otherwise, and each party hereby waives any such right of
setoff, netting or recoupment.
14.Delivery of Shares. Notwithstanding anything to the contrary herein, GS&Co.
may, by prior notice to Counterparty, satisfy its obligation to deliver any
Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.
15.Early Termination. In the event that (a) an Early Termination Date (whether
as a result of an Event of Default or a Termination Event) occurs or is
designated with respect to any Transaction or (b) any Transaction is cancelled
or terminated upon the occurrence of an Extraordinary Event (except as a result
of (i) a Nationalization, Insolvency or Merger Event in which the consideration
or proceeds to be paid to holders of Shares consists solely of cash), (ii) a
Merger Event or Tender Offer that is within Counterparty’s control, or (iii) an
Event of Default in which Counterparty is the Defaulting Party or a Termination
Event in which Counterparty is the Affected Party other than an Event of Default
arising solely from a failure to comply with Section 4(f) of this Master
Confirmation, an Event of Default of the type described in Section 5(a)(v),
(vi), (vii) or (viii) of the Agreement or a Termination Event of the type
described in Section 5(b) of the Agreement, in each case that resulted from an
event or events outside Counterparty’s control), if either party would owe any
amount to the other party pursuant to Section 6(d)(ii) of the Agreement or any
Cancellation Amount pursuant to Article 12 of the Equity Definitions (any such
amount, a “Payment Amount”), then, in lieu of any payment of such Payment
Amount, unless Counterparty makes an election to the contrary, no later than the
Early Termination Date or the date on which such Transaction is terminated or
cancelled, Counterparty or GS&Co., as the case may be, shall deliver to the
other party a number of Shares (or, in the case of a Nationalization, Insolvency
or Merger Event, a number of units, each comprising the number or amount of the
securities or property that a hypothetical holder of one Share would receive in
such Nationalization, Insolvency or Merger Event, as the case may be (each such
unit, an “Alternative Delivery Unit” and, the securities or property comprising
such unit, “Alternative Delivery Property”)) with a value equal to the Payment
Amount, as determined by the Calculation Agent over a commercially reasonable
period of time (and the parties agree that, in making such determination of
value, the Calculation Agent may take into account a number of factors,
including the market price of the Shares or Alternative Delivery Property on the
Early Termination Date or the date of cancellation or termination, as the case
may be, and, if such delivery is made by GS&Co., the prices at which GS&Co.
purchases Shares or Alternative Delivery Property to fulfill its delivery
obligations under this Section 15); provided that in determining the composition
of any Alternative Delivery Unit, if the relevant Nationalization, Insolvency or
Merger Event involves a choice of consideration to be received by holders, such
holder shall be deemed to have elected to receive the maximum possible amount of
cash; and provided further that Counterparty may elect that the provisions of
this Section 15 (providing for the delivery of Shares or Alternative Delivery
Units, as the case may be) shall not apply only if Counterparty represents and
warrants to GS&Co. in writing on the date it notifies GS&Co. of such election
that, as of such date, Counterparty is not aware of any material non-public
information concerning the Shares and is making such election in good faith and
not as part of a plan or scheme to evade compliance with the federal securities
laws. If such delivery is made by Counterparty, paragraphs 2 through 7 of Annex
A shall apply as if such delivery were a settlement of the Transaction to which
Net Share Settlement applied, the Cash Settlement Payment Date were the Early
Termination Date or the date of cancellation or termination, as the case may be
and the Forward Cash Settlement Amount were zero (0) minus the Payment Amount
owed by Counterparty. For the avoidance of doubt, if Counterparty validly elects
for the provisions of this Section 15 relating to the delivery of Shares or
Alternative Delivery Units, as the case may be, not to apply to any Payment
Amount, the provisions of Article 12 of the Equity Definitions, or the
provisions of Section 6 of the Agreement, as the case may be, shall apply.
16.Calculations and Payment Date upon Early Termination. The parties acknowledge
and agree that in calculating Close-Out Amount pursuant to Section 6 of the
Agreement, GS&Co. may (but need not) determine such amount based on expected
losses assuming a commercially reasonable (including, without limitation, with
regard to reasonable legal and regulatory guidelines) risk bid were used to
determine loss. Notwithstanding anything to the contrary in Section 6(d)(ii) of
the Agreement or Article 12 of the Equity Definitions, all amounts calculated as
being due in respect of an Early Termination Date under Section 6(e) of the
Agreement or upon cancellation or termination of the relevant Transaction under
Article 12 of the Equity Definitions will be payable on the day that notice of
the amount payable is effective; provided that if Counterparty does not validly
elect for the provisions of Section 15 for the delivery of Shares or Alternative
Delivery Property not to apply, such Shares or Alternative Delivery Property
shall be delivered on a date selected by GS&Co. as promptly as practicable.
17.Special Provisions for Counterparty Payments. The parties hereby agree that,
notwithstanding anything to the contrary herein or in the Agreement, in the
event that an Early Termination Date (whether as a result of an Event of Default
or a Termination Event) occurs or is designated with respect to any Transaction
and, as a result, Counterparty owes to

#87864196v12

--------------------------------------------------------------------------------




GS&Co. an amount calculated under Section 6(e) of the Agreement, such amount
shall be deemed to be zero; provided that following an Acquisition Transaction
Announcement, this Section 17 shall cease to apply.
18.Automatic Termination Provisions. Notwithstanding anything to the contrary in
Section 6 of the Agreement, if a Termination Price is specified in any
Supplemental Confirmation, then an Additional Termination Event with
Counterparty as the sole Affected Party and the Transaction to which such
Supplemental Confirmation relates as the Affected Transaction will automatically
occur without any notice or action by GS&Co. or Counterparty if, on two
consecutive Exchange Business Days, the price of the Shares on the Exchange
falls below such Termination Price (and such second consecutive Exchange
Business Day will be the “Early Termination Date” for purposes of the
Agreement).
19.Delivery of Cash. For the avoidance of doubt, nothing in this Master
Confirmation shall be interpreted as requiring Counterparty to deliver cash in
respect of the settlement of the Transactions contemplated by this Master
Confirmation following payment by Counterparty of the relevant Prepayment Amount
and any relevant Counterparty Additional Payment Amount, except in circumstances
where the required cash settlement thereof is permitted for classification of
the contract as equity by ASC 815-40, Derivatives and Hedging - Contracts in
Entity’s Own Equity, as in effect on the relevant Trade Date (including, without
limitation, where Counterparty so elects to deliver cash or fails timely to
elect to deliver Shares or Alternative Delivery Property in respect of the
settlement of such Transactions).
20.Claim in Bankruptcy. GS&Co. acknowledges and agrees that this Confirmation is
not intended to convey to it rights with respect to the Transactions that are
senior to the claims of common stockholders in the event of Counterparty’s
bankruptcy.
21.General Obligations Law of New York. With respect to each Transaction, (i)
this Master Confirmation, together with the related Supplemental Confirmation,
as supplemented by the related Trade Notification, is a “qualified financial
contract”, as such term is defined in Section 5-701(b)(2) of the General
Obligations Law of New York (the “General Obligations Law”); (ii) such Trade
Notification constitutes a “confirmation in writing sufficient to indicate that
a contract has been made between the parties” hereto, as set forth in Section
5-701(b)(3)(b) of the General Obligations Law; and (iii) this Master
Confirmation, together with the related Supplemental Confirmation, constitutes a
prior “written contract” as set forth in Section 5-701(b)(1)(b) of the General
Obligations Law, and each party hereto intends and agrees to be bound by this
Master Confirmation and the related Supplemental Confirmation, as supplemented
by the Trade Notification.
22.Governing Law. The Agreement, this Master Confirmation, each Supplemental
Confirmation, each Trade Notification and all matters arising in connection with
the Agreement, this Master Confirmation, each Supplemental Confirmation, and
each Trade Notification shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York (without reference to its
choice of laws doctrine other than Title 14 of Article 5 of the New York General
Obligations Law).
23.Illegality. The parties agree that, for the avoidance of doubt, for purposes
of Section 5(b)(i) of the Agreement, “any applicable law” shall include the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, any rules and
regulations promulgated thereunder and any similar law or regulation, without
regard to Section 739 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, and the consequences specified in the Agreement, including without
limitation, the consequences specified in Section 6 of the Agreement, shall
apply to any Illegality arising from any such act, rule or regulation.
24.
Offices.

(a)    The Office of GS&Co. for each Transaction is: 200 West Street, New York,
New York 10282-2198.    
(b)    The Office of Counterparty for each Transaction is: 75 State Street, 22nd
Floor, Boston, Massachusetts 02109.
25.
Submission to Jurisdiction. Section 13(b) of the Agreement is hereby deleted in
its entirety and replaced by the following:

“Each party hereby irrevocably and unconditionally submits for itself and its
property in any suit, legal action or proceeding relating to this Agreement
and/or any Transaction, or for recognition and enforcement of any judgment in
respect thereof, (each, a “Proceeding”) to the exclusive jurisdiction of the
Supreme Court of the State of New York, sitting in New York County, the courts
of the United States of America for the Southern District of New York and
appellate courts from any thereof. Nothing in the Master Confirmation, any
Supplemental Confirmation or this Agreement precludes either party from bringing
Proceedings in any other jurisdiction if (A) the courts of the State of New York
or the United States of America for the Southern District of New York lack
jurisdiction over the parties or the subject matter of the Proceedings or
declines to accept the Proceedings on the grounds of lacking such jurisdiction;
(B) the Proceedings are commenced by a party for the

#87864196v12

--------------------------------------------------------------------------------




purpose of enforcing against the other party’s property, assets or estate any
decision or judgment rendered by any court in which Proceedings may be brought
as provided hereunder; (C) the Proceedings are commenced to appeal any such
court’s decision or judgment to any higher court with competent appellate
jurisdiction over that court’s decisions or judgments if that higher court is
located outside the State of New York or Borough of Manhattan, such as a federal
court of appeals or the U.S. Supreme Court; or (D) any suit, action or
proceeding has been commenced in another jurisdiction by or against the other
party or against its property, assets or estate and, in order to exercise or
protect its rights, interests or remedies under this Agreement, the Master
Confirmation or any Supplemental Confirmation, the party (1) joins, files a
claim, or takes any other action, in any such suit, action or proceeding or (2)
otherwise commences any Proceeding in that other jurisdiction as the result of
that other suit, action or proceeding having commenced in that other
jurisdiction.”
26.
Waiver of Trial by Jury. EACH OF COUNTERPARTY AND GS&CO. HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE AGREEMENT, THIS MASTER CONFIRMATION, EACH SUPPLEMENTAL
CONFIRMATION AND EACH TRANSACTION HEREUNDER.

27.Non-confidentiality. GS&Co. and Counterparty hereby acknowledge and agree
that each is authorized to disclose the tax structure and tax treatment of the
transactions contemplated by this Master Confirmation, any Supplemental
Confirmation, and any Trade Notification hereunder to any and all persons,
without limitation of any kind, and there are no express or implied agreements,
arrangements or understandings to the contrary.
Counterparts.    This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.

#87864196v12

--------------------------------------------------------------------------------




Counterparty hereby agrees (a) to check this Master Confirmation carefully and
promptly upon receipt so that errors or discrepancies can be promptly identified
and rectified and (b) to confirm that the foregoing (in the exact form provided
by GS&Co.) correctly sets forth the terms of the agreement between GS&Co. and
Counterparty with respect to any particular Transaction to which this Master
Confirmation relates, by manually signing this Master Confirmation or this page
hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Equity Derivatives Documentation Department, Facsimile No. 212-428-1980/83.
Yours faithfully,
GOLDMAN, SACHS & CO.
By: /s/ Lauren Havens
Authorized Signatory
Agreed and Accepted By:
LPL FINANCIAL HOLDINGS INC.
By: /s/ Matthew Audette
Name: Matthew Audette
Title: Chief Financial Officer



#87864196v12

--------------------------------------------------------------------------------




SCHEDULE A


SUPPLEMENTAL CONFIRMATION
To:


LPL Financial Holdings Inc.
75 State Street, 22nd Floor
Boston, Massachusetts 02109-1827
From:
Goldman, Sachs & Co.
Subject:
Capped Accelerated Stock Buyback
Ref. No:
[Insert Reference No.]
Date:
[Insert Date]

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and LPL Financial Holdings Inc. (“Counterparty”) (together, the
“Contracting Parties”) on the Trade Date specified below. This Supplemental
Confirmation is a binding contract between GS&Co. and Counterparty as of the
relevant Trade Date for the Transaction referenced below.
1.    This Supplemental Confirmation supplements, forms part of, and is subject
to the Master Confirmation dated as of November 24, 2015 (the “Master
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.
2.    The terms of the Transaction to which this Supplemental Confirmation
relates are as follows:
Trade Date:
[ ]
Forward Price Adjustment Amount:
USD [   ]
Hedge Period Start Date:
[ ]
Hedge Period End Date:
[ ]
Calculation Period Start Date:
[ ]
Scheduled Termination Date:
[ ]
First Acceleration Date:
[ ]
Prepayment Amount:
USD [ ]
Prepayment Date:
[ ]
Counterparty Additional Payment Amount:
USD [ ]













A-1

#87864196v12

--------------------------------------------------------------------------------




Interim Shares:
With respect to each Interim Share Delivery Date, [ ] Shares (subject to the
proviso in the definition of “Interim Share Delivery” in the Master
Confirmation); provided that after using good faith and commercially reasonable
efforts if, in connection with the Transaction, GS&Co. is unable to borrow or
otherwise acquire a number of Shares equal to the Interim Shares for delivery to
Counterparty on any Interim Share Delivery Date, the Interim Shares to be
delivered on such Interim Share Delivery Date shall be reduced to such number of
Shares that GS&Co. is able to so borrow or otherwise acquire, and thereafter
GS&Co. shall continue to use commercially reasonable efforts in good faith to
borrow or otherwise acquire an additional number of Shares equal to the
shortfall in the Interim Shares delivered on such Interim Share Delivery Date
and, if so borrowed or otherwise acquired, shall deliver such additional Shares
on the immediately following Interim Share Delivery Date, together with the
Interim Shares due on such Interim Share Delivery Date.
Interim Share Delivery Dates:
[ ], 20[ ]
[ ], 20[ ]
[ ], 20[ ]
[ ], 20[ ]
[ ], 20[ ]
Minimum Shares:
As set forth in the Trade Notification, to be a number of Shares equal to (a)
the Prepayment Amount divided by (b) [   ]% of the Hedge Period Reference Price.
Ordinary Dividend Amount:
For any calendar quarter, USD [ ]
Scheduled Ex-Dividend Dates:
[         ]
Additional Relevant Days:
The [ ] Exchange Business Days immediately following the Calculation Period.
Termination Price:
USD [ ] per Share.

3.    Counterparty represents and warrants to GS&Co. that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs, except as otherwise disclosed in writing to GS&Co.
4.    This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.    
















A-2

#87864196v12

--------------------------------------------------------------------------------




Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and promptly upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to the Transaction to which this
Supplemental Confirmation relates, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Derivatives Documentation Department, facsimile No.
212-428-1980/83.
Yours sincerely,
GOLDMAN, SACHS & CO.
By: ________________________________
Authorized Signatory
Agreed and Accepted By:
LPL FINANCIAL HOLDINGS INC.
By: ________________________________
Name:
Title:



#87864196v12

--------------------------------------------------------------------------------




SCHEDULE B
TRADE NOTIFICATION
To:


LPL Financial Holdings Inc.
75 State Street, 22nd Floor
Boston, Massachusetts 02109-1827
From:
Goldman, Sachs & Co.
Subject:
Capped Accelerated Stock Buyback
Ref. No:
[Insert Reference No.]
Date:
[Insert Date]

The purpose of this Trade Notification is to notify you of certain terms in the
Transaction entered into between Goldman, Sachs & Co. (“GS&Co.”) and LPL
Financial Holdings Inc. (“Counterparty”) (together, the “Contracting Parties”)
bearing the trade reference number set forth above.
This Trade Notification supplements, forms part of, and is subject to the
Supplemental Confirmation dated as of [Insert Date of Supplemental Confirmation]
(the “Supplemental Confirmation”) between the Contracting Parties, as amended
and supplemented from time to time. The Supplemental Confirmation is subject to
the Master Confirmation dated as of November 24, 2015 (the “Master
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time.


Hedge Completion Date:
[ ]
Hedge Period Reference Price:
USD [ ]
Minimum Shares:
[ ]

Yours sincerely,
GOLDMAN, SACHS & CO.
By: ________________________________
Authorized Signatory


















B-1



#87864196v12

--------------------------------------------------------------------------------




    
        



#87864196v12

--------------------------------------------------------------------------------




ANNEX A
COUNTERPARTY SETTLEMENT PROVISIONS
1.    The following Counterparty Settlement Provisions shall apply to the extent
indicated under the Master Confirmation:
Settlement Currency:
USD

Settlement Method Election:
Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to GS&Co. in
writing on the date it notifies GS&Co. of its election that, as of such date,
the Electing Party is not aware of any material non-public information
concerning Counterparty or the Shares and is electing the settlement method in
good faith and not as part of a plan or scheme to evade compliance with the
federal securities laws.

Electing Party:
Counterparty

Settlement Method
Election Date:
The earlier of (i) the Scheduled Termination Date and (ii) the second Exchange
Business Day immediately following the Accelerated Termination Date (in which
case the election under Section 7.1 of the Equity Definitions shall be made no
later than 10 minutes prior to the open of trading on the Exchange on such
second Exchange Business Day), as the case may be.

Default Settlement Method:
Net Share Settlement

Forward Cash Settlement
Amount:
The Number of Shares to be Delivered multiplied by the Settlement Price.



Settlement Price:
The average of the VWAP Prices for the Exchange Business Days in the Settlement
Valuation Period, subject to Valuation Disruption as specified in the Master
Confirmation.



Settlement Valuation Period:
A number of Scheduled Trading Days selected by GS&Co. in a good faith and
commercially reasonable manner, beginning on the Scheduled Trading Day
immediately following the earlier of (i) the Scheduled Termination Date or (ii)
the Exchange Business Day immediately following the Termination Date.

Cash Settlement:
If Cash Settlement is applicable, then Buyer shall pay to Seller the absolute
value of the Forward Cash Settlement Amount on the Cash Settlement Payment Date.

Cash Settlement
Payment Date:
The date one Settlement Cycle following the last day of the Settlement Valuation
Period.

Net Share Settlement
Procedures:
If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 7 below.




#87864196v12

--------------------------------------------------------------------------------




2.    Net Share Settlement shall be made by delivery on the Cash Settlement
Payment Date of a number of Shares satisfying the conditions set forth in
paragraph 3 below (the “Registered Settlement Shares”), or a number of Shares
not satisfying such conditions (the “Unregistered Settlement Shares”), in either
case with a value equal to the absolute value of the Forward Cash Settlement
Amount (which value shall, in the case of Unregistered Settlement Shares, take
into account a commercially reasonable illiquidity discount), in each case as
determined by the Calculation Agent.
3.    Counterparty may only deliver Registered Settlement Shares pursuant to
paragraph 2 above if:
(a)    a registration statement covering public resale of the Registered
Settlement Shares by GS&Co. (the “Registration Statement”) shall have been filed
with the Securities and Exchange Commission under the Securities Act and been
declared or otherwise become effective on or prior to the date of delivery, and
no stop order shall be in effect with respect to the Registration Statement; a
printed prospectus relating to the Registered Settlement Shares (including any
prospectus supplement thereto, the “Prospectus”) shall have been delivered to
GS&Co., in such quantities as GS&Co. shall reasonably have requested, on or
prior to the date of delivery;
(b)    the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be reasonably satisfactory to GS&Co.;
(c)    as of or prior to the date of delivery, GS&Co. and its agents shall have
been afforded a reasonable opportunity to conduct a due diligence investigation
with respect to Counterparty customary in scope for underwritten offerings of
equity securities (provided that prior to receiving or being granted access to
any such information, GS&Co. and any such agent may be required by Counterparty
to enter into a customary nondisclosure agreement with Counterparty in respect
of any such due diligence investigation) and the results of such investigation
are satisfactory to GS&Co., in its discretion (provided that, for the avoidance
of doubt, if in the course of such investigation Counterparty discloses to
GS&Co. information that GS&Co., in its discretion, determines is material, the
results of such investigation shall be deemed to be unsatisfactory to GS&Co.
unless such information is disclosed in a manner that GS&Co., in its discretion,
determines is satisfactory); and
(d)    as of the date of delivery, an agreement (the “Underwriting Agreement”)
shall have been entered into with GS&Co. in connection with the public resale of
the Registered Settlement Shares by GS&Co. substantially similar to underwriting
agreements customary for underwritten offerings of equity securities, in form
and substance satisfactory to GS&Co., which Underwriting Agreement shall
include, without limitation, provisions substantially similar to those contained
in such underwriting agreements relating, without limitation, to the
indemnification of, and contribution in connection with the liability of, GS&Co.
and its affiliates and the provision of customary opinions, accountants’ comfort
letters and lawyers’ negative assurance letters.
4.    If Counterparty delivers Unregistered Settlement Shares pursuant to
paragraph 2 above:
(a)    all Unregistered Settlement Shares shall be delivered to GS&Co. (or any
affiliate of GS&Co. designated by GS&Co.) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(a)(2)
thereof;
(b)    as of or prior to the date of delivery, GS&Co. and any potential
purchaser of any such shares from GS&Co. (or any affiliate of GS&Co. designated
by GS&Co.) identified by GS&Co. shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for private placements of equity securities of
similar size by issuers similar to Counterparty (including, without limitation,
the right to have made available to them for inspection all financial and other
records, pertinent corporate documents and other information reasonably
requested by them); provided that prior to receiving or being granted access to
any such information, such potential purchaser may be required by Counterparty
to enter into a customary nondisclosure agreement with Counterparty in respect
of any such due diligence investigation;
(c)    as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with GS&Co. (or any affiliate of GS&Co.
designated by GS&Co.) in connection with the private placement of such shares by
Counterparty to GS&Co. (or any such affiliate) and the private resale of such
shares by GS&Co. (or any such affiliate), substantially similar to private
placement purchase agreements customary for private placements of equity
securities of similar size by similar issuers, in form and substance
commercially reasonably satisfactory to GS&Co., which Private Placement
Agreement shall include, without limitation, provisions substantially similar to
those contained in such private placement purchase agreements relating, without
limitation, to the indemnification of, and contribution in connection with the
liability of, GS&Co. and its affiliates and the provision of customary opinions,
accountants’ comfort letters and lawyers’ negative assurance letters, and shall
provide for the payment by Counterparty of all commercially reasonable fees and
actual, documented out-of-pocket expenses in connection with such resale,
including all commercially

#87864196v12

--------------------------------------------------------------------------------




reasonable fees and actual, documented out-of-pocket expenses of counsel for
GS&Co., and shall contain representations, warranties, covenants and agreements
of Counterparty reasonably necessary or advisable to establish and maintain the
availability of an exemption from the registration requirements of the
Securities Act for such resales; and
(d)    in connection with the private placement of such shares by Counterparty
to GS&Co. (or any such affiliate) and the private resale of such shares by
GS&Co. (or any such affiliate), Counterparty shall, if so requested by GS&Co.,
prepare, in cooperation with GS&Co., a private placement memorandum in form and
substance reasonably satisfactory to GS&Co..
5.    GS&Co., itself or through an affiliate (the “Selling Agent”) or any
underwriter(s), using commercially reasonable efforts to achieve best execution
subject to market conditions, will sell all, or such lesser portion as may be
required hereunder, of the Registered Settlement Shares or Unregistered
Settlement Shares and any Makewhole Shares (as defined below) (together, the
“Settlement Shares”) delivered by Counterparty to GS&Co. pursuant to paragraph 6
below commencing on the Cash Settlement Payment Date and continuing until the
date on which the aggregate Net Proceeds (as such term is defined below) of such
sales, as commercially reasonably determined by GS&Co., is equal to the absolute
value of the Forward Cash Settlement Amount (such date, the “Final Resale
Date”). If the proceeds of any sale(s) made by GS&Co., the Selling Agent or any
underwriter(s), net of any commercially reasonable fees and commissions
(including, without limitation, commercially reasonable underwriting or
placement fees) customary for similar transactions under the circumstances at
the time of the offering, together with commercially reasonable carrying charges
and expenses incurred in connection with the offer and sale of the Shares
(including, but without limitation to, the covering of any over-allotment or
short position (syndicate or otherwise)) (the “Net Proceeds”) exceed the
absolute value of the Forward Cash Settlement Amount, GS&Co. will refund, in
USD, such excess to Counterparty on the date that is three (3) Currency Business
Days following the Final Resale Date, and, if any portion of the Settlement
Shares remains unsold, GS&Co. shall return to Counterparty on that date such
unsold Shares.
6.    If the Calculation Agent determines that the Net Proceeds received from
the sale of the Registered Settlement Shares or Unregistered Settlement Shares
or any Makewhole Shares, if any, pursuant to this paragraph 6 are less than the
absolute value of the Forward Cash Settlement Amount (the amount in USD by which
the Net Proceeds are less than the absolute value of the Forward Cash Settlement
Amount being the “Shortfall” and the date on which such determination is made,
the “Deficiency Determination Date”), Counterparty shall on the Exchange
Business Day next succeeding the Deficiency Determination Date (the “Makewhole
Notice Date”) deliver to GS&Co., through the Selling Agent, a notice of
Counterparty’s election that Counterparty shall either (i) pay an amount in cash
equal to the Shortfall on the day that is one (1) Currency Business Day after
the Makewhole Notice Date, or (ii) deliver additional Shares. If Counterparty
elects to deliver to GS&Co. additional Shares, then Counterparty shall deliver
additional Shares in compliance with the terms and conditions of paragraph 3 or
paragraph 4 above, as the case may be (the “Makewhole Shares”), on the first
Clearance System Business Day which is also an Exchange Business Day following
the Makewhole Notice Date in such number as the Calculation Agent reasonably
believes would have a market value on that Exchange Business Day equal to the
Shortfall. Such Makewhole Shares shall be sold by GS&Co. in accordance with the
provisions above; provided that if the sum of the Net Proceeds from the sale of
the originally delivered Shares and the Net Proceeds from the sale of any
Makewhole Shares is less than the absolute value of the Forward Cash Settlement
Amount then Counterparty shall, at its election, either make such cash payment
or deliver to GS&Co. further Makewhole Shares until such Shortfall has been
reduced to zero.
7.    Notwithstanding the foregoing, in no event shall the aggregate number of
Settlement Shares and Makewhole Shares be greater than the Reserved Shares minus
the amount of any Shares actually delivered by Counterparty under any other
Transaction(s) under this Master Confirmation (the result of such calculation,
the “Capped Number”). Counterparty represents and warrants (which shall be
deemed to be repeated on each day that a Transaction is outstanding) that the
Capped Number is equal to or less than the number of Shares determined according
to the following formula:
A - B
Where
A = the number of authorized but unissued shares of the Counterparty that are
not reserved for future issuance on the date of the determination of the Capped
Number; and

B = the maximum number of Shares required to be delivered to third parties if
Counterparty elected Net Share Settlement of all transactions in the Shares
(other than Transactions in the Shares under this Master Confirmation) with all
third parties that are then currently outstanding and unexercised.

#87864196v12

--------------------------------------------------------------------------------




“Reserved Shares” means initially, [ ] Shares. The Reserved Shares may be
increased or decreased in a Supplemental Confirmation.





#87864196v12